     Case 7:20-cv-00134-O Document 45 Filed 08/05/21                    Page 1 of 11 PageID 1810



                       msjIN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                               WICHITA FALLS DIVISION

    ISTICK CAPITAL MANAGEMENT, §
    LLC,                            §
                                    §
       Plaintiff/Counter-Defendant, §
                                    §
    v.                              §                      Civil Action No. 7:20-cv-00134-O
                                    §
    ARENA LIMITED SPV, LLC,         §
                                    §
       Defendant/Counter-Plaintiff. §

                              MEMORANDUM OPINION & ORDER

         Before the Court are Plaintiff’s Motion for Summary Judgment (ECF Nos. 28–31), filed

on May 2, 2021; Defendant’s Response and Objection (ECF Nos. 33–35), filed on May 24, 2021;

Defendant’s Motion for Summary Judgment (ECF Nos. 36–38), filed on June 4, 2021; Plaintiff’s

Response and Objection (ECF Nos. 39–41), filed on June 25, 2021; and Defendant’s Reply (ECF

No. 41), filed July 7, 2021. Having considered the motions, briefing, and applicable law, the Court

GRANTS in part and DENIES in part Plaintiff’s Motion (ECF No. 28) and GRANTS in part

and DENIES in part Defendant’s Motion (ECF No. 36).

I.       BACKGROUND

         This contract dispute arises from a loan and conveyance of a non-possessory interest and

ownership of overriding royalty interests in property in Wichita County, Texas. On February 23,

2017 (the “Closing Date”),1 Plaintiff/Counter-Defendant iStick Capital Management, LLC

(“iStick”) and Defendant/Counter-Plaintiff Arena Limited SPV, LLC (“Arena”) entered the “Term




1
 This date is called interchangeably the “Closing Date” and the “Effective Date,” which is defined in
Section 1.2 as “the date on which the conditions specified in Section 3.1 are satisfied.” See Def.’s App. 18,
ECF No. 35; see also, Def.’s App. 120, ECF No. 35 (Form of Assignment of ORRI (Exhibit D)).


                                                     1
    Case 7:20-cv-00134-O Document 45 Filed 08/05/21                      Page 2 of 11 PageID 1811



Loan Agreement” (the “Agreement”). Def.’s App. 9, ECF No. 35.2 Through the Agreement, iStick

conveyed to Arena the “Assignment of ORRI (North Texas)” (the “ORRI”), paid as “a one percent

(1%) overriding royalty interest in all Hydrocarbons produced, saved, and marketed . . . for a period

of two (2) years following the Closing Date.” Def.’s App. 17, ECF No. 35 (Section 1.2). The

Agreement required minimum monthly oil production to satisfy the ORRI payments, excusing

specific force majeure events which might prevent the minimum production. Def.’s App. 66–67,

ECF No. 35 (Section 6.25) (excusing the failure to meet minimum monthly production

requirements when “such failure is due to . . . (b) flood, . . . [or] (d) action by any Governmental

Authority . . . during the period in which such act or event described . . . shall have occurred.”).

Upon the end of the two-year assignment period (the “Expiration Date”), iStick would retain a

one-half reversion interest in the ORRI if no “Event of Default” had occurred during the

assignment term and iStick had fully and timely repaid the Loan. Def.’s App. 46, ECF No. 35

(Section 2.20(b)).3 In return, Arena extended a loan (the “Loan”) to iStick. Def.’s App. 2–3, 134,

ECF No. 35. Upon full repayment of the Loan, iStick would acquire a right to repurchase a one-

half interest in the ORRI at a pre-determined value. Def.’s App. 46, ECF No. 35 (Section 2.20(c)).4



2
  The content of the Term Loan Agreement and incorporated documentation is identical in Arena’s and
iStick’s motion and response appendices. Compare Def.’s App. 9–181, ECF Nos. 35, 38; with Pl.’s App.
5–184, ECF Nos. 30, 41. Thus, for the purposes of this order and for brevity, the Court cites only to
Defendant’s Appendix as representative of the undisputed content of the Term Loan Agreement.
3
  “(b) upon the expiration of the Assignment of ORRI (North Texas) and if . . . no Event of Default has
occurred, final payoff occurs . . ., all scheduled reductions of the Loan Balance have been paid . . . and all
payments of interest due hereunder have been paid . . ., one-half of the ORRI conveyed pursuant the
Assignment of ORRI (North Texas) shall revert to Borrowers;” Def.’s App. 46, ECF No. 35 (Section
2.20(b)).
4
  “(c) Borrowers shall have the right . . . but not the obligation, and only if such final payoff occurs as
scheduled . . ., all scheduled reductions of the Loan Balance have been paid . . . and all payments of interest
due hereunder have been paid . . . to repurchase . . . one-half conveyed pursuant the Assignment of ORRI
(North Texas), at any time during the 6-month period immediately following the final payoff of the Term
Loan . . ..” Def.’s App. 46, ECF No. 35 (Section 2.20(c)).


                                                      2
  Case 7:20-cv-00134-O Document 45 Filed 08/05/21                 Page 3 of 11 PageID 1812



       Nine months after the Closing Date, iStick failed to meet the Agreement’s production

quota. Def.’s App. 4, 66–67, ECF No. 35. iStick requested a waiver for its failure to perform and

credited the failure to flooding and governmental authority interference, which each constitutes a

force majeure excuse under the Agreement. Def.’s App. 66, ECF No. 35 (Section 6.25). On March

9, 2018—eleven months before the Expiration Date—iStick fully repaid the Loan, beginning its

six-month option to repurchase one-half of the ORRI from Arena at a pre-determined value. Def.’s

App. 199–203, ECF No. 35 (Payoff Letter); see also Def.’s App. 46, ECF No. 35 (Section 2.20(c)).

But iStick did not exercise the repurchase option by September 9, 2018, so the option lapsed. Def.’s

App. 6, ECF No. 35 (Decl. of White).

       In August 2020, iStick sued Arena in state court in Wichita County, alleging a claim for

trespass to try title and seeking a declaratory judgment about the ownership of the ORRI. See Orig.

Pet., ECF No. 1-3. Arena removed and asserted a declaratory judgment counterclaim, rebutting

iStick’s ownership contentions. See Not. of Removal 1, ECF No. 2. Both parties move, in cross

motions, for summary judgment as to all claims and counterclaims. See Pl.’s Mot. 2, ECF No. 28;

Def.’s Mot. 1, ECF No. 36. The motions are now ripe for the Court’s consideration. See Def.’s

Resp., ECF Nos. 33–35; Pl.’s Resp., ECF Nos. 39–41; Def.’s Reply, ECF No. 41.

II.    LEGAL STANDARD

       The Court may grant summary judgment where the pleadings and evidence show “that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). Summary judgment is not “a disfavored procedural shortcut,”

but rather an “integral part of the Federal Rules as a whole, which are designed to secure the just,

speedy and inexpensive determination of every action.” Celotex Corp. v. Catrett, 477 U.S. 317,

327 (1986) (internal quotation marks omitted).




                                                 3
  Case 7:20-cv-00134-O Document 45 Filed 08/05/21                  Page 4 of 11 PageID 1813



        “[T]he substantive law will identify which facts are material.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). A genuine dispute as to any material fact exists “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Id. The movant must

inform the court of the basis of its motion and demonstrate from the record that no genuine dispute

as to any material fact exists. See Celotex, 477 U.S. at 323. “The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the precise manner

in which that evidence supports his or her claim.” Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455,

458 (5th Cir. 1998).

        When reviewing the evidence on a motion for summary judgment, courts must resolve all

reasonable doubts and draw all reasonable inferences in the light most favorable to the non-

movant. See Walker v. Sears, Roebuck & Co., 853 F.2d 355, 358 (5th Cir. 1988). The court cannot

make a credibility determination in light of conflicting evidence or competing inferences.

Anderson, 477 U.S. at 255. If there appears to be some support for disputed allegations, such that

“reasonable minds could differ as to the import of the evidence,” the court must deny the motion.

Id. at 250.

III.    ANALYSIS

        Arena requests summary judgment as to all claims, contending that as a matter of law (1)

Arena owns 100% of the ORRI and (2) iStick cannot recover under its trespass-to-try-title claim

because the cause of action does not extend to non-possessory interests. Def.’s Mot. 1, ECF No.

36 (citing the Agreement, Section 2.20(b)). In its cross-motion, iStick also seeks summary

judgment as to all claims, contending that as a matter of law (1) iStick owns 100% of the ORRI

and (2) iStick may recover for its trespass-to-try-title claim based on a non-possessory interest. See




                                                  4
 Case 7:20-cv-00134-O Document 45 Filed 08/05/21                  Page 5 of 11 PageID 1814



Pl.’s Mot. 7, ECF No. 29 (citing Def.’s App. 17, ECF No. 35 (Section 1.2)). The Court first

addresses the declaratory judgment requests.

       A. iStick’s Excused Default

       According to Arena, a one-half reversion of the ORRI to iStick was “expressly conditioned

on [during the term of the Agreement] the non-occurrence of an ‘Event of Default,’” which, in

fact, occurred when iStick failed to meet the Agreement’s oil production output requirement.

Def.’s Resp. 2, ECF No. 33 (citing Def.’s App. 46, 67, ECF No. 35 (Sections 2.20(b) and 7.1)).

Conceding it failed to meet the output requirement, otherwise an “Event of Default,” iStick argues

that performance was excused because it resulted from flooding and government interference,

covered under the Agreement’s force majeure clause, so no unexcused “Event of Default”

occurred. See Pl.’s Resp. 4, ECF No. 40 (citing the Agreement, Section 6.25). In reply, Arena does

not object that the flooding or government interference actually occurred; instead, it contends that

iStick defaulted by requesting a waiver from Arena for the underproduction without expressly

attributing it to an force majeure excuse. See Def.’s Reply 10, ECF No. 44. The Court concludes

that the flooding, governmental authority interference, or both excused iStick’s failure to perform,

so no unexcused “Event of Default” occurred.

       Force majeure clauses in contracts are enforceable under Texas law. See GT & MC, Inc. v.

Texas City Ref., Inc, 822 S.W.2d 252, 259 (Tex. App.—Houston [1st Dist.] 1991, writ denied).

While force majeure intertwines with impossibility of performance, the scope and application of a

force majeure clause depends on (1) the terms of the contract, and (2) whether the events causing

the nonperformance were outside of the “reasonable control” of the nonperforming party. See

Perlman v. Pioneer Ltd. P’ship, 918 F.2d 1244, 1248 (5th Cir. 1990); Sun Operating Ltd. P’ship

v. Holt, 984 S.W.2d 277, 282–83 (Tex. App.—Amarillo 1998, pet. denied) (“[W]hen the parties




                                                 5
    Case 7:20-cv-00134-O Document 45 Filed 08/05/21                     Page 6 of 11 PageID 1815



have themselves defined the contours of force majeure in their agreement, those contours dictate

the application, effect, and scope of force majeure”); see also, Sherwin Alumina L.P. v. AluChem,

Inc, 512 F. Supp 2d. 957, 966 (S.D. Tex. 2007) (where force majeure clause in chemical contract

was unenforceable because the air quality testing requirements were within producer’s reasonable

control).

        Here, the Agreement excuses the failure to meet minimum monthly production

requirements when “such failure is due to . . . (b) flood, . . . [or] (d) action by any Governmental

Authority . . . during the period in which such act or event described . . . shall have occurred.”

Def.’s App. 66, ECF No. 35 (Section 6.25). And such a force majeure event—namely, flooding

and government interference—occurred, thereby excusing iStick’s failure to perform.5 See Pl.’s

App. 2, ECF No. 30. Because no unexcused “Event of Default” occurred upon the expiration of

the assignment of the ORRI, satisfying the condition precedent to Section 2.20(b)’s reversion

provision, one-half of the ORRI reverted to iStick upon the Expiration Date. See Def.’s App. 46,

ECF No. 35 (Section 2.20(b)). Accordingly, the Court concludes as a matter of law that iStick

owns this one-half interest in the ORRI. Thus, the Court will grant iStick’s motion and deny

Arena’s motion in this respect.

        B. Effect of iStick Declining to Exercise the Repurchase Option

        Arena maintains that it owns the remaining half of the ORRI conveyed from iStick to Arena

because the plain language of Section 2.20(c) required iStick to exercise its repurchase option

within six months of iStick fully repaying the Loan for it to obtain the one-half interest and, though


5
  Arena’s notice argument is of no moment. Even assuming failure to notify could trump the excuse
provision in the Agreement (which the Court doubts), iStick notified Arena of the flooding and
governmental authority interference leading to the shortage via weekly meetings and phone calls, see Pl.’s
App. 2, ECF No 30, as evidenced by Arena’s not objecting to the underproduction as an event of default at
the time and not charging iStick default interest during the final payout of the Agreement. See Pl.’s App. 3,
ECF No 30.


                                                     6
  Case 7:20-cv-00134-O Document 45 Filed 08/05/21                    Page 7 of 11 PageID 1816



iStick repaid in full, it failed to exercise that option. Def.’s Mot. 3, ECF No. 36; see also Def.’s

Resp. 2, ECF No. 33. iStick concedes it did not exercise the repurchase option but, instead, owns

the remaining portion of the ORRI because the ORRI was subject to a two-year term after which

Arena’s interest expired and reverted to iStick automatically, regardless of its exercise of the

repurchase option. See Pl.’s Mot. 7, ECF No. 29 (citing Def.’s App. 17, ECF No. 35 (Section 1.2));

see also Pl.’s Resp. 2, ECF No. 39. The Court concludes that the ORRI did not automatically revert

to iStick after the two-year term, so iStick was required to exercise the repurchase option for the

half interest to revert to it.

        At the summary judgment stage, a court must determine whether a disputed contract term

presents an ambiguous term, creating a trial issue of fact; if not, it may construe the contract as a

matter of law. See Coker v. Coker, 650 S.W.2d 391, 393–94 (Tex. 1983). “Whether a contract is

ambiguous is a question of law for the court to decide by looking at the contract as a whole in light

of the circumstances present when the contract was entered.” Id. (citing R & P Enterprises v.

LaGuarta, Gavrel & Kirk, Inc., 596 S.W.2d 517, 518 (Tex. 1980)); Philadelphia Am. Life Ins. Co.

v. Turner, 131 S.W.3d 576, 587 (Tex. App.—Fort Worth 2004, no pet) (The goal of contract

interpretation is “to ascertain the true intentions of the parties as expressed in the instrument.”). “If

the written instrument is so worded that it can be given a certain or definite legal meaning or

interpretation, then it is not ambiguous . . ..” Id.; see also Columbia Gas Transmission Corp. v.

New Ulm Gas, Ltd., 940 S.W.2d 587, 589 (Tex. 1996) (“An ambiguity does not arise simply

because the parties advance conflicting interpretations of the contract.”). Courts are “bound to read

all parts of a contract together to ascertain the agreement of the parties. The contract must be

considered as a whole. Moreover, each part of the contract should be given effect.” Forbau v.

Aetna Life Ins. Co., 876 S.W.2d 132, 133 (Tex. 1994) (citations omitted). Thus, “[n]o one phrase,




                                                   7
 Case 7:20-cv-00134-O Document 45 Filed 08/05/21                    Page 8 of 11 PageID 1817



sentence, or section [of a contract] should be isolated from its setting and considered apart from

the other provisions.” Id. at 134.

       Here, iStick paid the Loan in full on March 9, 2018, approximately eleven months before

the Expiration Date (February 22, 2019). See Def.’s App. 17, ECF No. 35 (Section 1.2). The Court

need not guess what happened to the ORRI at the Expiration Date and at the lapse of the repurchase

option because the unambiguous operation of Sections 2.20(b) and 2.20(c) gives the answer: the

one-half interest contemplated in Section 2.20(b) reverted to iStick and the one-half interest in

Section 2.20(c) remained with Arena.

       Under Section 2.20(b), upon the Expiration Date, if no Event of Default occurred and all

payments were made, one-half of the ORRI reverted to iStick. See Def.’s App. 46, ECF No. 35

(Section 2.20(b)). Section 2.20(b) has no effect at all until “the expiration of the Assignment.” See

id. Indeed, upon the expiration of the Assignment, those conditions were satisfied here, so one-

half of the ORRI reverted to iStick on February 22, 2019, even though the payment conditions had

been satisfied five months earlier. See infra Part III(A).

       Under Section 2.20(c), when the same payments as outlined in Section 2.20(b) were

satisfied on March 9, 2018, iStick immediately acquired a right to repurchase one half of the ORRI

for a set value until September 9, 2018, six months later. See Def.’s App. 199, ECF. No. 35 (Payoff

Letter); see also Def.’s App. 46, ECF No. 35 (Section 2.20(c)). iStick declined to exercise the

option within six months, so the option lapsed five months before the Expiration Date. According

to iStick’s construction, the one-half interest reverted to iStick at Expiration Date regardless of its

exercising the repurchase option beforehand.

       While iStick’s construction may provide ipso facto clarity to the actual occurring events,

its construction breaks down when viewing the Agreement as a whole and in context. See Forbau,




                                                  8
 Case 7:20-cv-00134-O Document 45 Filed 08/05/21                   Page 9 of 11 PageID 1818



876 S.W.2d at 133. Consider if iStick had paid the Loan in full on the Expiration Date. Under

iStick’s reading of Section 2.20(c) with Section 1.2, iStick should have acquired a six-month

option to re-purchase a one-half interest in the ORRI. But, strangely enough, in that scenario,

iStick’s option is an option to repurchase the interest that, under its own construction, had already

reverted to iStick at the Expiration Date. Under these facts, Section 2.20(c) would be rendered

entirely meaningless. The Court presumes that two sophisticated parties would not have included

a superfluous option to repurchase under the very likely condition that the debtor paid its debt on

the due date and, thus, declines to adopt iStick’s construction. See, e.g., Atmos Energy Corp. v.

Paul, 598 S.W.3d 431, 454 (Tex. App.—Fort Worth Mar. 5, 2020, no pet.) (rejecting a contract

interpretation that “render[ed] provisions of the [a]greement meaningless.”). Thus, though the one-

half interest contemplated in Section 2.20(b) reverted to iStick upon the Expiration Date, no such

automatic reversion of the half interest contemplated in Section 2.20(c) occurred without iStick

exercising its repurchase option.

       To achieve iStick’s desired outcome, the parties could have chosen to expand the scope of

Section 2.20(b) to include 100% the ORRI reverting back to iStick at the conclusion of the

Expiration Date and to extend Section 2.20(c)’s buy-back option only until then. Alternatively, the

parties could have included express language in Section 2.20(c) to revert the remaining half interest

to iStick upon lapse of the repurchase option. They did neither, and the Court declines to construe

the Agreement as if they did by viewing Sections 1.2 and 2.20(c) in a vacuum. See, e.g., Forbau,

876 S.W.2d at 134 (“No one phrase, sentence, or section [of a contract] should be isolated from its

setting and considered apart from the other provisions.”)

       Accordingly, the Court finds the Agreement unambiguous when considered as a whole. By

iStick’s declining to exercise its repurchase option within the six-month window, the option lapsed,




                                                 9
 Case 7:20-cv-00134-O Document 45 Filed 08/05/21                        Page 10 of 11 PageID 1819



no automatic reversion occurred, and Arena retained the half interest in the ORRI. Thus, the Court

will grant Arena’s motion and deny iStick’s motion in this respect.

        C. iStick’s Trespass-to-Try-Title Claim

        iStick contends that Arena has refused to release a property interest in the ORRI despite

iStick’s alleged superior title resulting from the expiration of the ORRI. Pl.’s Mot. 8, ECF No. 31.

Arena contends that iStick’s trespass-to-try-title claim fails as a matter of law because the cause

of action does not apply to a non-possessory interest in property. Def.’s Resp. 1, ECF No. 33. The

Court agrees: a Texas trespass-to-try-title claim does not extend to protect nonpossessory property

interests.

        “A trespass to try title action is the method of determining title to lands, tenements, or other

real property.” Tex. Prop. Code § 22.001; see, e.g., Sanghera v. Wells Fargo Bank, N.A., No.

3:10–cv–2414–B, 2012 WL 555155, 9-10 (N.D. Tex. 2012). The trespass-to-try-title statute “is

typically used to clear problems in chains of title or to recover possession of land unlawfully

withheld from a rightful owner.” Martin v. Amerman, 133 S.W.3d 262, 265 (Tex. 2004). While an

overriding royalty is an interest in land, “it is clearly non-possessory, and hence the owner is not

entitled to possessory remedies, e.g., trespass to try title in Texas . . ..” T-Vestco Litt-Vada v. Lu-

Cal One Oil Co., 651 S.W.2d 284, 291 (Tex. App.—Austin 1983, no pet.); see also Glover v.

Union Pacific R. Co., 187 S.W.3d 201, 210 (Tex. App.—Texarkana 2006, no pet.) (“Because

trespass to try title is a possessory remedy, however, a nonpossessory interest such as an overriding

royalty interest is not suitable for a trespass-to-try-title suit.”).

        Here, the interest in dispute is an overriding royalty interest, which is a non-possessory

interest in property. Because Texas courts have limited trespass-to-try-title claims to possessory




                                                    10
 Case 7:20-cv-00134-O Document 45 Filed 08/05/21                   Page 11 of 11 PageID 1820



interests, this Court, too, declines to expand the claim’s reach. Thus, iStick’s trespass-to-try-title

claim fails as a matter of law, so the Court will grant Arena’s motion in this respect.

   IV.      CONCLUSION

         For the foregoing reasons, the Court GRANTS in part and DENIES in part Plaintiff’s

Motion for Summary Judgment (ECF No. 28) and GRANTS in part and DENIES in part

Defendant’s Motion for Summary Judgment (ECF No. 36). The Court GRANTS iStick’s request

for declaratory judgment, insofar as, iStick owns 50% of the subject overriding royalty interest

pursuant to Section 2.20(b) of the February 23, 2017 Term Loan Agreement and DENIES Arena’s

request for declaratory judgment to the contrary. The Court GRANTS Arena’s request for

declaratory judgment, insofar as, Arena owns the remaining 50% of the subject overriding royalty

interest pursuant to Section 2.20(c) of the February 23, 2017 Term Loan Agreement and DENIES

iStick’s request for declaratory judgment to the contrary. The Court GRANTS Arena’s request for

summary judgment as to iStick’s trespass-to-try-title claim, which is hereby DISMISSED with

prejudice, and DENIES iStick’s motion for summary judgment to the contrary.

         Based on the rights and obligations under the Agreement between the parties, the Court

DECLARES as a matter of law that:

   •     iStick owns 50% of the subject overriding royalty interest pursuant to Section 2.20(b) of
         the February 23, 2017 Term Loan Agreement.

   •     Arena owns the remaining 50% of the subject overriding royalty interest pursuant to
         Section 2.20(c) of the February 23, 2017 Term Loan Agreement.

Pursuant to Federal Rule of Civil Procedure 58(a), a final judgment shall issue separately.

         SO ORDERED on this 5th day of August, 2021.


                                                      _____________________________________
                                                      Reed O’Connor
                                                      UNITED STATES DISTRICT JUDGE


                                                 11
